Citation Nr: 9920489
Decision Date: 07/23/99	Archive Date: 09/09/99

DOCKET NO. 96-11 486               DATE JUL 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

THE ISSUES

Entitlement to an increased evaluation for residuals of a gunshot
wound of the left (minor) arm, Muscle Group (MG) III, currently
rated 30 percent disabling.

Entitlement to an increased evaluation for residuals of a gunshot
wound of the left (minor) forearm, MG VII, currently rated 20
percent disabling.

REPRESENTATION

Appellant represented by: Hawaii Office of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

P. G. Kultgen, Associate Counsel

INTRODUCTION

The veteran had recognized guerrilla service from May 1944 to
September 1945 and Regular Philippine Army service from September
1945 to November 1945.

The veteran brought a timely appeal to the Board of Veterans'
Appeals (the Board) from a September 1995 rating decision from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila,
Philippines, that denied an increased evaluation for residuals of
gunshot wounds to the left arm and forearm. In July 1997, the Board
remanded the case for further development.

The record shows that in a March 1999 rating decision, the RO
granted an evaluation of 30 percent for residuals of a gunshot
wound to the left arm, MG III. The RO also granted service
connection for traumatic left ulnar neuropathy and assigned
evaluation of 30 percent. The RO continued the 20 percent rating
for wound residuals of MG VII. The veteran continued the appeal
after being issued a supplemental statement of the case in March
1999 that advised him of the increased rating determination.

The Board notes that the RO in March 1999 denied entitlement to
individual employability benefits and notified the veteran of the
determination by letter dated in March 1999. A notice of
disagreement with that decision is not of record.

- 2 -

FINDINGS OF FACT

1. The residuals of a gunshot wound to the left arm are manifested
by appreciable weakness, swelling and pain and limitation of motion
that when combined manifest severe muscle disability of MG 111;
there is no ankylosis.

2. The residuals of a gunshot wound to the left forearm are
manifested by consistent complaints of weakness and pain, evidence
of muscle atrophy of the forearm and the fingers, and limitation of
motion of the wrist and the fingers that combined produce severe
disability of MG VII.

3. The residuals of the left upper extremity shell fragment wounds
are not shown to have markedly interfered with employment or
required frequent periods of hospital treatment; there were no
exceptional or unusual circumstances present in the veteran's case
that would have warranted a referral to the VA Director of the
Compensation and Pension Service.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for
residuals of a gunshot wound to the left (minor) arm, MGIII, have
not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
3.321(b)(1), 4.1, 4.7 and 4.73, Diagnostic Code 5303 (in effect
prior to July 3, 1997 and as amended, 62 Fed.Reg. 30239 et seq.
(June 3, 1997) (effective July 3, 1997).

2. The criteria for a 30 percent evaluation for residuals of a
gunshot wound to the left forearm, MG VII, have been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1), 4.1, 4.7,
4.73, Diagnostic Code 5 307 (in effect prior to July 3, 1997 and as
amended, 62 Fed.Reg. 30239 et seq. (June 3, 1997) (effective July
3, 1997).

3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the RO in May 1952 after review of service
records and a contemporaneous VA examination granted service
connection for residuals of a gunshot wound to the left arm, MG III
(minor), and residuals of a gunshot wound to the left forearm, MG
VII (minor), and evaluated each disability 20 percent disabling
under Diagnostic Codes 5303 and 5307, respectively, effective from
April 1951.

The service department records included a September 1945 medical
evaluation that reported scars from through and through gunshot
wounds of the left forearm and left upper arm. A VA examiner in
early 1952 reported the veteran's complaints of left upper
extremity pain and weakness and noted that the veteran was right-
handed. The left forearm entrance and exit wound scars were
described as depressed but nonadherent and nonpainful, and there
was no limitation of motion of the left forearm or wrist. The wound
entrance was at the upper third level anterior aspect and measured
4-cm. x 2 1/2 cm. and the wound exit was at the same level on the
medial posterior aspect and measured 6 1/4 cm. x 3-cm. The examiner
reported 2 1/4 cm. muscle atrophy of the forearm, mild muscle loss
at the scar sites, mild weakness of the left hand and nerve injury
that was manifested by hypoesthesia of the left 4th and 5th digits.
The upper arm wound scars were described as nonpainful and
nonadherent. The wound entrance at the upper third anterior lateral
aspect measured 1 1/4 cm. in diameter and the wound exit at the
same level posterior aspect measured 1 -cm. in diameter. There was
slight atrophy of the left deltoid, no limitation of motion of the
shoulder and hypoesthesia around the "scar" in a 3 -cm. margin. An
X-ray was reported as showing a negative left arm and forearm.

The diagnoses were residuals of gunshot wounds to the left forearm
and arm with healed cicatrices, Group VII and Group III muscle
involvement with manifestation and hypoesthesia.

4 -

On a VA examination in February 1970 the veteran complained of
pain, numbness and weakness of the left upper extremity. The wound
scars of the left forearm were described as nondepressed,
nonadherent and nonpainful and the examiner reported muscle injury
involving the flexors of the wrist and fingers of the left hand, MG
VII. The examiner described the upper arm entry and exit wound
scars as nondepressed, nonadherent and nonpainful and also reported
muscle injury involving the deltoid, MG III. An X-ray was reported
as showing a negative left arm, forearm and elbow and no metallic
foreign bodies.

A neurology examiner summarized the positive findings of subjective
pain over the medial palmar surface of the left hand and forearm
and objectively slight atrophy of the intrinsic muscles of the left
hand, flexion muscle contracture of the left 4th and 5th fingers,
inability to abduct the left 5th finger and weakness of the
"apponens" and abductor pollicis. The diagnostic impression was of
left ulnar nerve injury.

The Board in February 1971 affirmed a 1970 RO rating decision that
denied entitlement to an increased evaluation for the gunshot wound
residuals of the left upper extremity. In May 1995, the RO received
the veteran's correspondence wherein he requested a reevaluation of
his left upper extremity disability.

Treatment records provided by M. A. Badua, M.D. include a February
1995 report from A. Cordero, M.D., who reported no problems with
the veteran's left shoulder, an intact median nerve and all the
signs of a nonfunctioning ulnar nerve of the left upper extremity
with loss of intrinsic bulk and function. X-ray examination in
February 1995 showed an essentially negative left elbow and left
wrist. The impression was ulnar nerve deficient left upper
extremity from the elbow down classified as possible ulnar nerve
laceration, and medial epicondylitis of the left elbow. An
electromyography (EMG) of the left upper extremity completed in
March 1995 was interpreted as showing mild left carpal tunnel
syndrome, left ulnar nerve old and severe but stable compromise at
the proximal and ulnar side of the left forearm, mild left C7
radiculopathy and no electrodiagnostic evidence of left cubital
tunnel syndrome, left Guyon's canal syndrome or metabolic
neuropathy.

- 5 -

Dr. Cordero opined in March 1995 after review of the EMG report
that the veteran's main problem was essentially a medial
epicondylitis of the left elbow.

On a VA examination in August 1995, the veteran complained of
weakness of the left hand and pain of the left hand and upper arm,
decreased range of motion of the elbow and forearm paresthesia. The
examiner noted well healed entrance and exit wounds on the left
deltoid, no muscle loss and normal shoulder strength.

The forearm scars were described as adherent and atrophic with
tenderness and paresthesia of the left hand and forearm. Some
atrophy of the veteran's left forearm including the intrinsic
muscles of the hand was noted. Left handgrip and strength was rated
as fair and there was pain with range of motion testing and
palpation of the forearm scars. Range of motion of the left elbow
was flexion of 140 degrees and extension of 35 degrees. X-rays of
the left upper extremity were reported as showing lucencies of the
humerus compatible with residuals of old trauma, a radiographically
normal left forearm and mild degenerative changes of the left
wrist. The diagnoses were left upper arm gunshot wound, MG 111,
residual scars, and left forearm gunshot wound, MG VII, with
decreased range of motion of the elbow, pain and intrinsic muscle
wasting of the hand.

In his substantive appeal received in February 1996 the veteran
reported swelling of the left upper extremity several times per
month, especially during cold weather. In other correspondence he
also mentioned scarring of his left forearm, numbness of the left
arm and that he could not hold more than 10 pounds in his left
hand. He supplemented the record with hearing testimony in late
1996.

VA reexamined the veteran in October 1996. On examination of the
joints the veteran was found to have a flexion contracture of the
left elbow but no swelling. The range of motion for the left
shoulder was elevation of 180 degrees, external rotation of 90
degrees, internal rotation of 50 degrees and abduction of 180
degrees. Range of motion testing of the left elbow showed flexion
of 125 degrees, extension of 60 degrees, and pronation and
supination of 80 degrees. The diagnosis was status post gunshot
wound of the left upper arm and left forearm.

- 6 -

Regarding the muscles the examiner reported a normal deltoid on the
left side and some atrophy of the left forearm and left-hand
intrinsic muscles. The examiner reported adhesions and tenderness
at the gunshot wound scar sites. No tendon damage or muscle hernia
was indicated but decreased sensation over the palmar aspect of the
left hand with weakness of the interosseous and flexors and atrophy
of the intrinsic muscles of the left hand was reported. The
examiner reported pain with left elbow extension and none to left
shoulder motion with good strength in the deltoids, biceps, and
triceps and good external and internal rotation. The veteran's left
handgrip and interossei muscle strength was rated as fair. X-rays
of the left shoulder and wrist were reported as normal, and an X-
ray of the left elbow was reported as showing early degenerative
change.

The diagnoses were status post gunshot wound of the left forearm
and left upper arm with left elbow flexion contracture and probable
left ulnar and left median nerve injury with resultant left hand
weakness and numbness.

In September 1996 correspondence Dr. Badua stated that the veteran
suffered from recurrent pain and swelling of the left forearm and
had a gunshot wound of the distal left forearm with resulting
contracture of the left elbow such that he could not fully stretch
the left upper extremity. In September 1997 correspondence, Dr.
Badua reported that according to the veteran his left upper
extremity condition was due to a gunshot wound of the left elbow
during the war as well as a wound of the left shoulder. The
diagnosis based upon physical findings and nerve conduction was
ulnar nerve deficient left upper extremity from the elbow down,
left carpal tunnel syndrome with both sensory and motor branches
involved and left C7 , radiculopathy. The physician opined that the
veteran had a total disability of his left upper extremity, that he
could not work well with use of the left upper extremity and that
all activities of daily living were affected. The record provided
included X-ray examination in September 1996 that was reported as
showing no significant abnormality of the left forearm and on
reexamination in October 1997 calcitic tendonitis and minimal
degenerative changes of the left shoulder.

- 7 -

Pursuant to the Board remand in July 1997, VA examinations were
completed in March and August 1998. On an examination of peripheral
nerves the veteran reported an inability to use his left arm and
complained of pain numbness and weakness of the left shoulder. The
examiner noted numbness at the ulnar aspect of the left hand and
stated that the veteran could not use the left arm, requiring
assistance with dressing. The veteran showed decreased sensation to
pain in the ulnar aspect of the left hand and the area around the
gunshot wound of the left shoulder. There was atrophy of the small
muscles of the left hand with weakness of finger abduction and
adduction and a flexion contracture of the left elbow with
inability to extend the arm. beyond 90 degrees.

The examiner stated there was involvement of the forearm muscles
secondary to the direct effect of the gunshot wound and that the
disorder caused weakness, pain, and inability to use the left arm.
The veteran could not elevate the left shoulder beyond 90 degrees.
The examiner reported left elbow flexion of 60 degrees and
extension of 90 degrees, left wrist limitation of motion and
abduction of the fingers to less than 10 degrees. The examiner
stated that adduction of the fingers could not be measured. The
diagnosis was traumatic left ulnar neuropathy secondary to gunshot
wound of the left forearm; left elbow flexion contracture; gunshot
wound of the left shoulder with persistent pain and limited range
of motion.

On a VA examination for joints and muscles in August 1998, the
examiner reported the veteran's left forearm pain and swelling,
that the left elbow did not move and that the left shoulder could
not move. The veteran reported that he experienced increased pain
and swelling once or twice a week, that pain lasted two days and
that swelling lasted up to one week. The examiner indicated that
the veteran could not move the shoulder or elbow all the time, that
the arm became weak and he would drop a cup of coffee and use a
sling when the arm was painful.

The examiner rated the left arm as very weak and opined that the
veteran could not work. The examiner reported that pain in the
elbow and shoulder restricted the last 10 degrees of motion, and
found muscle spasm with movement of the wrist, elbow and shoulder
and mild swelling in the left wrist and elbow. The examiner stated

- 8 -

that the left shoulder and elbow were not ankylosed and that some
movement was present. Range of motion of the shoulder showed
forward flexion and abduction of 40 degrees with pain at 30
degrees, and it was reported that external and internal shoulder
rotation were not attainable as the veteran Was not able not abduct
the shoulder to 90 degrees. Range of motion of the left elbow
showed flexion from 90 to 135 degrees with pain when extended
beyond 90 degrees, supination of 70 degrees and pronation of 0
degrees due to pain. The range of motion reported for the left
wrist was dorsiflexion of 50 degrees with pain at 30 degrees,
palmar flexion of 60 degrees with pain from 45 to 60 degrees,
radial deviation of 15 degrees with pain at 5 degrees and ulnar
deviation of 10 degrees with pain at 5 degrees.

On examination of the muscles, the examiner noted pertinently that
traumatic ulnar neuropathy had been shown by nerve conduction
studies and that the veteran could not move the left shoulder,
elbow or wrist because of pain. Mild scars with mild tenderness and
mild adhesions were noted at entry and exit wound sites but no
tendon damage. The examiner rated mild deltoid muscle  weakness,
good biceps and triceps strength, weak internal and external
rotators of the shoulder, the interosseous and hand grip. The
examiner stated that the muscle group could move the joint through
a normal range with sufficient comfort to accomplish activities of
daily living and independently through useful ranges of motion but
with limitation by pain, easy fatigue and weakness.

The examiner reported that the movement of the left elbow,
shoulder, and wrist were limited as reported on examination of the
joints and that the veteran had movement against gravity but with
weakness to resistance in his left elbow, left shoulder and left
wrist. The examiner noted that recent X-rays were reported as
showing mild arthritis of the left shoulder, elbow and wrist. The
diagnoses were status post gunshot wound of the left forearm and
the left upper arm, left elbow flexion contracture and adhesive
capsulitis, and early arthritis of the left shoulder, left elbow
and left wrist. Examination results of traumatic left ulnar
neuropathy due to a gunshot wound of the left forearm, left elbow
flexion contracture, gunshot

- 9 -

wound of the left shoulder with persistent pain and limited range
of motion were reported.

After review of the additional evidence, the RO in March 1999
granted an increased evaluation for the veteran's gunshot wound
residuals of the left arm, Muscle Group III, of 30 percent, and
granted service connection for traumatic left ulnar neuropathy with
a 30 percent evaluation under Diagnostic Code 8516 criteria. The
combined evaluation for the veteran's disability of the left upper
extremity was thereby increased to 60 percent. The RO considered
the limitation of function linked to the left elbow in evaluating
the impairment from the left upper extremity disability.

Criteria

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1998).

The percentage ratings represent, as far as can be practicably
determined, the average impairment in earning capacity resulting
from diseases and injuries incurred or aggravated during military
service and the residual conditions in civil occupations. 38
U.S.C.A. 1155; 38 C.F.R. 4.1 (1998).

Where entitlement  to compensation has already been established and
an. increase in the disability rating is at issue, the present
level of disability is of primary concern. Francisco v. Brown, 7
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise the lower rating will be assigned. 38 C.F.R. 4.7 (1998).

- 10 -

Both the use of manifestations not resulting from service-connected
disease or injury in establishing the service-connected evaluation,
and the evaluation of the same manifestation under different
diagnoses are to be avoided. 38 C.F.R. 4.14.

A claim for increased disability compensation is generally well
grounded when an appellant indicates an increase in disability
since the last rating. Johnston v. Brown, 10 Vet. App. 80, 84
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In view of the number of atypical instances it is not expected,
especially with the more fully described grades of disabilities,
that all cases will show all the findings specified. Findings
sufficiently characteristic to identify the disease and the
disability therefrom and above all, coordination of rating with
impairment of function will, however, be expected in all instances.
38 C.F.R. 4.21.

Plates I and II provide a standardized description of ankylosis and
joint motion measurement. The anatomical position is considered as
O', with two major exceptions: (a) Shoulder rotation-arm abducted
to 90', elbow flexed to 90' with the position of the forearm
reflecting the midpoint O' between internal and external rotation
of the shoulder; and (b) supination and pronation-the arm next to
the body, elbow flexed to 90', and the forearm in midposition O'
between supination and pronation. Motion of the thumb and fingers
should be described by appropriate reference to the joints (See
Plate III) whose movement is limited, with a statement as to how
near, in centimeters, the tip of the thumb can approximate the
fingers, or how near the tips of the fingers can approximate the
median transverse fold of the palm.

Standardized joint motion of the shoulder: 0 to 180 degrees
abduction and forward elevation (flexion) and 0 to 90 degrees for
internal and external rotation. Standardized joint motion for the
wrist: dorsiflexion (extension) 0 to 7O degrees, palmar flexion 0
to 80 degrees, ulnar deviation 0 to 45 degrees and radial deviation
0 to 20 degrees. 3 8 C.F.R. 4.7 1, Plate I.

The rating schedule provides a 10 percent rating for superficial
scars that are poorly nourished, with repeated ulceration or tender
and painful on objective demonstration. Codes 7803 and 7804. Note:
The 10 percent rating will be assigned, when the requirements are
met, even though the location may be on tip of finger or toe, and
the rating may exceed the amputation value for the limited
involvement. Other scars shall be rated on limitation of function
of part affected. Code 7805.

Principles of combined ratings for muscle injuries: (a) A muscle
injury rating will not be combined with a peripheral nerve
paralysis rating of the same body part, unless the injuries affect
entirely different functions. (b) For rating purposes, the skeletal
muscles of the body are divided into 23 muscle groups in 5
anatomical regions: 6 muscle groups for the shoulder girdle and arm
(diagnostic codes 5301 through 5306); 3 muscle groups for the
forearm and hand (diagnostic codes 5307 through 5309); 3 muscle
groups for the foot and leg (diagnostic codes 5310 through 5312);
6 muscle groups for the pelvic girdle and thigh (diagnostic codes
5313 through 5318); and 5 muscle groups for the torso and neck
(diagnostic codes 5319 through 5323). (c) There will be no rating
assigned for muscle groups which act upon an ankylosed joint, with
the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is
disabled, it will be rated, but at the next lower level than that
which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I and II
are severely disabled, the evaluation of the shoulder joint under
diagnostic code 5200 will be elevated to the level for unfavorable
ankylosis, if not already assigned, but the muscle groups
themselves will not be rated. (d) The combined evaluation of muscle
groups acting upon a single unankylosed joint must be lower than
the evaluation for unfavorable ankylosis of that joint, except in
the case of muscle groups I and II acting upon the shoulder. (e)
For compensable muscle group injuries which are in the same
anatomical region but do not act on the same joint, the' evaluation
for the most severely injured muscle group will be increased by one
level and used as the combined evaluation for the affected muscle
groups. (f) For muscle group injuries

12 -

in different anatomical regions which do not act upon ankylosed
joints, each muscle group injury shall be separately rated and the
ratings combined under the provisions of Sec. 4.25. 38 C.F.R. 4.55,
as amended effective July 3, 1997, 62 Fed.Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) An open comminuted fracture
with muscle or tendon damage will be rated as a severe injury of
the muscle group involved unless, for locations such as in the
wrist or over the tibia, evidence establishes that the muscle
damage is minimal. (b) A through-and-through injury with muscle
damage shall be evaluated as no less than a moderate injury for
each group of muscles damaged. (c) For VA rating purposes, the
cardinal signs and symptoms of muscle disability are loss of power,
weakness, lowered threshold of fatigue, fatigue-pain, impairment of
coordination and uncertainty of movement.

Under diagnostic codes 5301 through 5323, disabilities resulting
from muscle injuries shall be classified as slight, moderate,
moderately severe or severe as follows: (1) Slight disability of
muscles: (i) Type of injury. Simple wound of muscle without
debridement or infection. (ii) History and complaint. Service
department record of superficial wound with brief treatment and
return to duty. Healing with good functional results. No cardinal
signs or symptoms of muscle disability as defined in paragraph (c)
of this section. (iii) Objective findings. Minimal scar. No
evidence of fascial defect, atrophy, or impaired tonus. No
impairment of function or metallic fragments retained in muscle
tissue.

(2) Moderate disability of muscles: (i) Type of injury. Through and
through or deep penetrating wound of short track from a single
bullet, small shell or shrapnel fragment, without explosive effect
of high velocity missile, residuals of debridement, or prolonged
infection. (ii) History and complaint. Service department record or
other evidence of in-service treatment for the wound. Record of
consistent complaint of one or more of the cardinal signs and
symptoms of muscle disability as defined in paragraph (c) of this
section, particularly lowered threshold of fatigue after average
use, affecting the particular functions controlled by the injured
muscles. (iii) Objective findings. Entrance and (if present) exit
scars,

- 13 - 

small or linear, indicating short track of missile through muscle
tissue. Some loss of deep fascia or muscle substance or impairment
of muscle tonus and loss of power or lowered threshold of fatigue
when compared to the sound side.

(3) Moderately severe disability of muscles:

(i) Type of injury. Through and through or deep penetrating wound
by small high velocity missile or large low-velocity missile, with
debridement, prolonged infection, or sloughing of soft parts, and
intermuscular scarring.

(ii) History and complaint. Service department record or other
evidence showing hospitalization for a prolonged period for
treatment of wound. Record of consistent complaint of cardinal
signs and symptoms of muscle disability as defined in paragraph (c)
of this section and, if present, evidence of inability to keep up
with work requirements.

(iii) Objective findings. Entrance and (if present) exit scars
indicating track of missile through one or more muscle groups.
Indications on palpation of loss of deep fascia, muscle substance,
or normal firm resistance of muscles compared with sound side.
Tests of strength and endurance compared with sound side
demonstrate positive evidence of impairment.

(4) Severe disability of muscles:

(i) Type of injury. Through and through or deep penetrating wound
due to high- velocity missile, or large or multiple low velocity
missiles, or with shattering bone fracture or open comminuted
fracture with extensive debridement, prolonged infection, or
sloughing of soft parts, intermuscular binding and scarring.

(ii) History and complaint. Service department record or other
evidence showing hospitalization for a prolonged period for
treatment of wound. Record of consistent complaint of cardinal
signs and symptoms of muscle disability as defined in

14 -

paragraph (c) of this section, worse than those shown for
moderately severe muscle injuries, and, if present, evidence of
inability to keep up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent scars
indicating wide damage to muscle groups in missile track. Palpation
shows loss of deep fascia or muscle substance, or soft flabby
muscles in wound area. Muscles swell and harden abnormally in
contraction. Tests of strength, endurance, or coordinated movements
compared with the corresponding muscles of the uninjured side
indicate severe impairment of function. If present, the following
are also signs of severe muscle disability: (A) X-ray evidence of
minute multiple scattered foreign bodies indicating intermuscular
trauma and explosive effect of the missile. (B) Adhesion of scar to
one of the long bones, scapula, pelvic bones, sacrum or vertebrae,
with epithelial sealing over the bone rather than true skin
covering in an area where bone is normally protected by muscle. (C)
Diminished muscle excitability to pulsed electrical current in
electrodiagnostic tests.

(D) Visible or measurable atrophy. (E) Adaptive contraction of an
opposing group of muscles. (F) Atrophy of muscle groups not in the
track of the missile, particularly of the trapezium and serratus in
wounds of the shoulder girdle. (G) Induration or atrophy of an
entire muscle following simple piercing by a projectile. 38 C.F.R.
4.56 as amended 62 Fed. Reg. 30235, June 3, 1997.

Muscle Group III, function: elevation and abduction of arm to level
of shoulder; act with 1 and 2 of Group II in forward and backward
swing of arm; intrinsic muscles of the shoulder girdle, pectoralis
major, and deltoid of the nondominant arm, is rated as 30 percent
for severe impairment, 20 percent for moderate or moderately severe
impairment, and 0 percent for slight impairment. Code 5303.

Muscle Group VII, function: flexion of wrist and fingers; muscles
arising from internal condyle of the humerus, flexors of the carpus
and long flexors of fingers and thumb, and pronator of the non-
dominant arm, is rated as 30 percent for severe impairment, 20
percent for moderately severe impairment, 10 percent for moderate
impairment, and 0 percent for slight impairment. Code 5307.

15 -

Ankylosis of the scapulohumeral articulation of the
nondominant/minor extremity that is unfavorable, abduction limited
to 25' from side, shall be rated 40 percent. Ankylosis,
intermediate, between favorable and unfavorable shall be rated 30
percent. Favorable ankylosis, abduction to 60', can reach mouth and
head shall be rated 20 percent disabling. Note: The scapula and
humerus move as one piece. Code 5200.

Limitation of motion of the nondominant/minor arm to 25' from the
side shall be rated 30 percent. Limitation of motion that is midway
between side and shoulder level or at shoulder level shall be rated
20 percent. Code 5201.

Impairment of the clavicle or scapula (dominant or nondominant
extremity) with dislocation or with nonunion and loose movement
shall be rated 20 percent. Without loose movement or with malunion
a 10 percent rating is provided, or rate on impairment of function
of contiguous joint. Code 5203.

Amputation of the nondominant/minor arm with disarticulation shall
be rated 90 percent. Amputation above the insertion of the deltoid
shall be rated 80 percent. Amputation of the arm below the
insertion of the deltoid or amputation of the nondominant/minor
forearm above the insertion of the pronator teres shall be rated 70
percent. Such amputation below the insertion of the pronator teres
shall be rated 60 percent. Codes 5120-5124.

Loss of use of the nondominant/minor hand shall be rated 60 percent
disabling. Code 5125.

The combined rating for disabilities of an extremity shall not
exceed the rating for the amputation at the elective level, were
amputation to be performed. For example, the combined evaluations
for disabilities below the knee shall not exceed the 40 percent
evaluation, diagnostic code 5165. This 40 percent rating may be
further combined with evaluation for disabilities above the knee
but not to exceed the above the knee amputation elective level.
Painful neuroma of a stump after

- 16 - 

amputation shall be assigned the evaluation for the elective site
of reamputation. 38 C.F.R. 4.68.

Loss of use of a hand or a foot, for the purpose of special monthly
compensation, will be held to exist when no effective function
remains other than that which would be equally well served by an
amputation stump at the site of election below elbow or knee with
use of a suitable prosthetic appliance. The determination will be
made on the basis of the actual remaining function of the hand or
foot, whether the acts of grasping, manipulation, etc., in the case
of the hand, or of balance and propulsion, etc., in the case of the
foot, could be accomplished equally well by an amputation stump
with prosthesis. (a) Extremely unfavorable complete ankylosis of
the knee, or complete ankylosis of 2 major joints of an extremity,
or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or
more, will be taken as loss of use of the hand or foot involved.
(b) Complete paralysis of the external popliteal nerve (common
peroneal) and consequent, footdrop, accompanied by characteristic
organic changes including trophic and circulatory disturbances and
other concomitants confirmatory of complete paralysis of this
nerve, will be taken as loss of use of the foot. 38 C.F.R. 4.63.

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements.

The functional loss may be due to absence of part, or all, of the
necessary bones, joints and muscles, or associated structures, or
to deformity, adhesions, defective innervation, or other pathology,
or it may be due to pain, supported by adequate pathology and
evidenced by the visible behavior of the claimant undertaking the
motion. Weakness is as important as limitation of motion, and a
part which becomes painful on use must be regarded as seriously
disabled. A little used part of the musculoskeletal system may be
expected to show evidence of disuse, either

- 17 -

through atrophy, the condition of the skin, absence of normal
callosity or the like. 38 C.F.R. 4.40.

As regards the joints the factors of disability reside in
reductions of their normal excursion of movements in different
planes. Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, limitation or
blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b) More movement than normal (from flail joint, resections,
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or injury of
peripheral nerves, divided or lengthened tendons, etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled movements
smoothly.

(f) Pain on movement, swelling, deformity or atrophy of disuse.
Instability of station, disturbance of locomotion, interference
with sitting, standing and weight- bearing are related
considerations. For the purpose of rating disability from
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are
considered major joints; multiple involvements of the
interphalangeal, metacarpal and carpal joints of the upper
extremities, the interphalangeal, metatarsal and tarsal joints of
the lower extremities, the cervical vertebrae, the dorsal
vertebrae, and the lumbar vertebrae, are considered groups of minor
joints, ratable on a parity with major joints. The lumbosacral
articulation and both sacroiliac joints are considered to be a
group of minor joints, ratable on disturbance of lumbar spine
functions. 38 C.F.R. 4.45.

With any form of arthritis, painful motion is an important factor
of disability, the facial expression, wincing, etc., on pressure or
manipulation, should be carefully

- 18 -

noted and definitely related to affected joints. Muscle spasm will
greatly assist the identification. Sciatic neuritis is not
uncommonly caused by arthritis of the spine.

The intent of the schedule is to recognize painful motion with
joint or periarticular pathology as productive of disability. It is
the intention to recognize actually painful, unstable, or
malaligned joints, due to healed injury, as entitled to at least
the minimum compensable rating for the joint. Crepitation either in
the soft tissues such as the tendons or ligaments, or crepitation
within the joint structures should be noted carefully as points of
contact which are diseased. Flexion elicits such manifestations.

The joints involved should be tested for pain on both active and
passive motion, in weight bearing and nonweight-bearing and, if
possible, with the range of the opposite undamaged joint. 38 C.F.R.
4.59.

Analysis

In general, an allegation of increased disability is sufficient to
establish a well- grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). In the instant
case, there is no indication that there are additional records,
which have not been obtained and which would be pertinent to the
present claims. Thus, no further development is required in order
to comply with VA's duty to assist mandated by 38 U.S.C.A. 5107(a).

In the instant case, the veteran's treating physician indicated
that the veteran had a total disability of the left upper
extremity. As to the left forearm, the VA examiners in April and
August 1998, noted weakness, pain, swelling, muscle spasm and
inability to use the left arm. The VA examiners in October 1996
noted decreased sensation, atrophy of left-hand muscles, decreased
left hand and flexor muscle strength. The veteran testified to pain
and swelling in his arm. The VA examiner in August 1995 noted
atrophy of the left forearm and hand, pain on range of motion,
decreased range of motion and intrinsic muscle wasting. The veteran
and his

- 19 -

treating physician indicated that he could not work due to the
inability to use his left arm. The Board finds that the veteran's
residuals of the gunshot wound to his left forearm are from a
through and through wound, with consistent complaints of weakness,
swelling and pain, evidence of inability to keep up with work
requirements, adherent scars, muscle swelling, limitation of
motion, and severe impairment of function most closely approximate
the criteria for a 30 percent evaluation under Diagnostic Code 5307
for severe disability of MG VII for the nondominant extremity.

As to the veteran's left upper arm, the VA examiners in April and
August 1998, noted inability to move the left elbow and shoulder,
muscle spasm on movement of the left elbow and shoulder, limitation
of motion due to pain in the shoulder and elbow, mild weakness of
the deltoid muscle. The Board again notes that Dr. M.A.B. indicated
that the veteran had a total disability of the left upper extremity
and the veteran stated that he could not work due to the inability
to use his left arm. The veteran testified to pain and swelling
over his entire left arm from shoulder to fingers. The VA examiner
in August 1995 noted pain in the upper arm. The Board finds that
the veteran's residuals of the gunshot wound to his left upper arm
are from a through and through wound, with consistent complaints of
weakness, swelling and pain, evidence of inability to keep up with
work requirements, adherent scars, limitation of motion produce
severe impairment of function that is contemplated by the 30
percent evaluation for severe disability of MG III for the
nondominant extremity. There is no ankylosis to allow for a higher
evaluation on that basis.

The evaluation of the same disability under various diagnostic
codes is to be avoided. 38 C.F.R. 4.14 (1998). The "critical
element" in determining whether separate entities may be assigned
for manifestations of the same injury is whether there is
overlapping or duplication of symptomatology between or among the
disorders. Esteban v. Brown, 6 Vet. App. 259, 261 (1994). The
veteran's current ratings for residuals of a gunshot wound of the
left arm, MG III and left forearm, MG VII, are based on limitation
of function of the shoulder, wrist and fingers. 38 C.F.R. 4.73,
Diagnostic Codes 5303, 5307. In addition, he has been assigned a 30

- 20 -

percent rating for ulnar nerve disability. The combined evaluation
for the left upper 10 extremity is now 70 percent and therefore
requires the Board to discuss the application of the amputation
rule in view of the coexisting left elbow disability that examiners
have linked as a wound residual and the RO has discussed in recent
rating decisions. 38 C.F.R. 4.25, 4.68. Since the maximum schedular
evaluation for MG III and VII is now in effect for the nondominant
extremity, an additional rating for pain under 3 8 C.F.R.  4.40 and
4.45 is not for consideration.

To assign a separate rating for disability of the left elbow would
conflict with the amputation rule and 3 8 C.F.R. 4.14. The Board
must note that neither MG III or VII acts on the elbow. The
amputation rule precludes assignment of a 70 percent rating in this
case. Even if the Board were to find that there was separately
ratable let elbow impairment, the current combined rating from the
three separate 30 percent ratings for MGs III and VII and
Diagnostic Code 8516 is 70 percent. This equals the amputation
rating at a site above the elbow but below the upper arm.
Amputation of the nondominant arm below the insertion of the
deltoid or amputation of the nondominant/minor forearm above the
insertion of the pronator teres shall be rated 70 percent.
Amputation below the insertion of the pronator teres shall be rated
60 percent. Loss of use of the nondominant/minor hand shall be
rated 60 percent disabling. Code 5125.

The VA examinations in August 1998, October 1996 and August 1995
showed show a loss of range of motion of the left elbow and
establishes extension of the minor arm limited to 90 degrees
currently that would permit a 20 percent evaluation under the
Schedule except for the amputation rule. Because of the disability
of the elbow elective amputation at the site above it in the lower
portion of the upper arm would allow for a 70 percent rating but no
more. Nor would amputation below the elbow (60 percent) permit more
than 70 percent for the entire left arm disability based upon
combined rating or alternatively allowing for reamputation above
the elbow which is also 70 percent at the elected site.

Finally, the Board notes that scars on the left forearm were noted
as tender and painful on separate examinations. Scars, which are
superficial, tender and painful

- 21 -

on objective demonstration are entitled to a 10 percent evaluation.
38 C.F.R. 4.118, Diagnostic Code 7804. Unlike the criteria for a
separate rating for limitation of motion, a rating for a tender
scar would not amount to pyramiding as the symptomatology does not
overlap. See 38 C.F.R. 4.14; Esteban, 6 Vet. App. at 261. However,
the forearm scars may not be rated to exceed the amputation rule.
Even if the Board without argument interpreted the scar rating
criteria to permit a separate evaluation for each tender and
painful scar (cumulative rather than independent elements for the
rating) whether or not widely separated, the amputation rule
exception for scars is not one for general application. Rather in
the limited circumstances where the amputation may not provide a
compensable evaluation such as the case with fingers and toes. Thus
it is a liberalizing provision of limited application. Further, the
amputation rule provision for neuroma at the amputation site could
not be read reasonably as applicable to superficial scars not
linked to amputation residuals.

Additionally, the Board does not find that consideration of an
extraschedular rating under the provisions of 38 C.F.R. 3.321
(b)(1) is in order. That provision provides that, in exceptional
circumstances, where the schedular evaluations are found to be
inadequate, the veteran may be awarded a rating higher than that
encompassed by the schedular criteria. The evidence in this case
fails to show that the veteran's service-connected residuals of
gunshot wounds caused marked interference with his employment, or
that such has in the past or now requires frequent periods of
hospitalization rendering impractical the use of the regular
schedular standards. Id. To the extent that the veteran's
employment is impaired by his service-connected disabilities, the
evaluations assigned herein under the Schedule contemplate such
level of interference. 38 C.F.R. 4.1 specifically sets out that
"[g]enerally, the degrees of disability specified are considered
adequate to compensate for considerable loss of working time from
exacerbation or illnesses proportionate to the severity of the
several grades of disability."

22 -

ORDER

Entitlement to an evaluation in excess of 30 percent for residuals
of a gunshot would to the left (minor) arm, MG III is denied.

Entitlement to an evaluation of 30 percent for residuals of a
gunshot would to the left forearm, MG VII, is granted subject to
the regulations governing the payment of monetary awards.

Mark J. Swiatek 
Acting Member, Board of Veterans' Appeals

- 23 -

